Citation Nr: 0113474	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1949 to January 
1952.  He is the recipient of a Combat Infantry Badge and a 
Purple Heart.

By rating actions in February and September 1994, the RO 
denied service connection for bilateral defective hearing.  
The veteran and his representative were notified of these 
decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision that found 
new and material evidence had not been submitted to reopen 
the claim of service connection for bilateral defective 
hearing and denied service connection for tinnitus.  


REMAND

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, it is noted that the claim of service 
connection for tinnitus was denied on the basis that the 
claim was not well grounded.  As the concept of well 
groundedness is no longer a legal basis to deny a claim, the 
issue must be remanded to the RO for additional development 
consistent with the new law.  Similarly, as to the claim to 
reopen service connection for bilateral defective hearing, 
the Board finds that additional development must be taken to 
inform the veteran of the evidence needed to reopen the 
claim.  Specifically, the veteran must be informed that it is 
his responsibility to submit competent medical evidence 
showing a relationship between his defective hearing and 
service.  The veteran may submit evidence, such as, service 
medical records he may have in his position, employment or 
private medical records showing complaints or treatment for 
hearing problems shortly after his discharge from service, or 
any medical records for life insurance purposes, etc.  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the issues under governing law and regulations, 
and, as the veteran has not been appropriately informed of 
the legal basis for the denial of the claim of service 
connection for tinnitus, he may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Finally, additional evidence was received from the veteran 
which has not been considered by the RO.  This should be 
accomplished to afford the veteran his due process rights.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for any hearing problems 
or tinnitus during service or since his 
discharge from service.  Of particular 
interest would be any records for 
treatment for hearing problems or 
tinnitus within the early years after his 
discharge from service.  In addition, 
there is reference to the fact that the 
veteran had a hearing test in 1971 at 
"Nat'l Wks".  The veteran should 
identify the complete name and address of 
the place where he had such test.  Based 
on the veteran's response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources as well as any VA clinical 
records, not already obtained, and 
associate them with the claims folder.  

3.  The RO should advise the appellant 
that he can submit alternate evidence to 
support his contention that service 
connection is warranted for the 
disabilities at issue.  This evidence may 
take the following forms.  However, the 
appellant may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, letters written 
during service and insurance 
examinations.  

4.  If new and material evidence is 
submitted to reopen the claim for hearing 
loss or if competent lay or medical 
evidence is submitted indicating that any 
tinnitus may be associated with military 
service or with another disability of 
service origin, the veteran should be 
afforded a VA audiological examination to 
determine the correct diagnosis of 
hearing loss and its etiology and the 
etiology of any tinnitus.  In deciding 
the questions posed, the examiner should 
review the veteran's history of noise 
exposure during service and also 
postservice at his job as a universal 
craneman.   The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
indicate for the record that he or she 
reviewed the claims file.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50/50) 
that the veteran's defective hearing or 
tinnitus had its onset in or is otherwise 
related to military service or that 
tinnitus is proximately due to or the 
result of or being aggravated by a 
service connected disability.  In 
formulating a response, the physician 
should utilize the italicized phrase 
which sets forth the standard of proof 
necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder (to include the additional 
evidence submitted by the veteran in 
September 2000) and ensure that all of 
the development requested herein above 
was conducted and completed in full.  If 
an examination was conducted, the RO 
should determine if the examiner 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   

6.  After the requested development has 
been completed, the RO should again 
review the claims of this combat veteran.  
The merits of the claims should be 
adjudicated based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and place of any examination and 
the address to which the letter was sent 
should be included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

